DETAILED ACTION
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ryan Chowhdury on 11/18/2021.
	
Please replace claim 17 as follows:

17. (Currently Amended) The method of claim 16, wherein the electronic form permits a user to input data in the first component through the user interface.


Allowable Subject Matter
Claims 1-4 and 8-22 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claims 1, 11 and 18, the references of record, either singularly or in combination, do not teach or suggest at least: 
“A computer-implemented method comprising: providing, by a computing device, a user interface for designing an electronic form for collecting or displaying data, wherein: 
the user interface is provided by a development platform and comprises a viewing panel that displays a first component and a second component of the electronic form within the viewing panel, 
the electronic form is constructed within the development platform based on program logic comprising (i) a first portion defining the first component, (ii) a second portion defining the second component, and (iii) a container portion specifying a relationship between a first attribute of the first component and a second attribute of the second component, 
the container portion is external to the first portion and the second portion such that the first attribute and the second attribute are each external to the first component and the second component; 
receiving, by the computing device, a user input indicating an adjustment to a location of the first component provided through the viewing panel; and 
in response to receiving the user input indicating the adjustment to the location of the first component through the viewing panel, adjusting, by the computing device, the program logic for the electronic form, the adjustment comprising: 
dynamically configuring, by the computing device, the program logic for the electronic form by (i) adjusting the first portion of the program logic based on the adjustment to the location of the first component, (ii) retaining the relationship specified in the container portion after the first portion is adjusted, and (iii) preserving functionality of the electronic form by preserving dependency between the first portion, the second portion, and the container of the program logic within the development platform; and
generating, by the computing device, a display of the electronic form based on the program logic that was dynamically configured and which reflects the display of the first component adjusted based on the user input.” in combination with all other limitations of the claim as a whole. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on 7:30 to 5:00 PM [Off every alternate Friday].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Reza Nabi/
Primary Examiner, Art Unit 2175